— Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about June 6, 1991, which denied plaintiffs’ motion for injunctive relief and granted defendant’s cross-motion to dismiss the "action”, unanimously affirmed, with costs.
This purported action for declaratory judgment is no more than a transparent attempt by the plaintiffs to overturn the order of the Civil Court granting a final judgment of eviction to defendant. Having failed to appeal from the adverse determination in the Civil Court, plaintiffs are procedurally barred from seeking appellate review of such order in the Supreme Court. (See, Elkort v 490 W. End Ave. Co., 38 AD2d 1; see also, Herpe v Herpe, 225 NY 323.) Concur — Sullivan, J. P., Milonas, Kupferman, Asch and Kassal, JJ.